BICE, C. J.
The bill being filed by five persons, as co-complainants and partners, if it appear that one of them is not entitled to relief, the bill must be dismissed. Wilkins v. Judge, 14 Ala. 135; Cochran v. Cunningham, 16 Ala. 448.
It appears that the defendant Voegelin received the note in controversy, before it maturity, from said Lee, in payment of a debt Lee owed him ; and that ho thus received it, on the faith of a promise by the complainant Plant,, that it shoulcl'be paid when due. The note having been thus purchased by Voegelin on the faith of that .promise, it is clear upon authority that Plant, by that promise, came under a personal liability to Voegelin, independent of the title to the property or to tire debt for the rent in question, and which cannot be affected by any decision that may be made as to the title. Although Plant and his co-complainants, in the absence of such.promise, may have had a perfect defense against the debt for the rent, yet, as the promise of Plant induced Voegelin to purchase the note for the rent, that promise imposed upon Plant a personal obligation to pay the note to Voegelin at all events, “on the ground of a contract, of which the purchase of the note” was a sufficient consideration, — Clem*163ents v. Loggins, 2 Ala. 514; Lanier v. Hill, 25 Ala. 554; Drake v. Foster, 28 Ala. 649.
As applicable to, and decisive of the present suit, we adopt the views of the Lord Chancellor expressed in Crawshay v. Thornton, 2 Myl. & Cr. 1, in the following words: “The case tendered by every such bill of inter-pleader ought to bo, that the whole of the rights claimed by the defendants may be properly determined by litigation between them, and that the plaintiffs are not under any liabilities to either of the defendants beyond those which arise from the title to the property in contest; because, if the plaintiffs have come under any personal obligation, independently of the question of property, so that either of the defendants may recover against them at law, without establishing a right to the property, it is obvious that no litigation between the defendants can ascertain their respective rights as against the plaintiffs; and the injunction, which is of course if .the case be a proper subject for interpleader, would deprive a defendant, having having such a case beyond the question of property, of part of his legal remedy, with the possibility, at least, of failing in the contest with his co-defendant; in which case, the injunction would deprive him of a legal right, without affording him any equivalent, or compensation. Such a case, undoubtedly, would not be a case for interpleader. A parly may be induced by the misrepresentation of the apparent owner of property, to enter into personal obligations with respect to it, from which he may bo entitled to be released by a court of equity; but such a case 'could not be a subject of inter-pleader between the real and pretended owner. In such a case, the plaintiff would be asserting an equity for relief from a personal contract against one of the defendants, with which the other would have nothing to do.” — See, also, Suart v. Welch, 4 Myl. & Cr. 315 ; Hoggart v. Cotts, 1 Cr. & Ph. 197; Crawford v. Fisher, 1 Hare, 441; Dungey v. Angove, 2 Vesey, jr. 310 ; Story’s Eq. Jur. § 812.
We have deemed it-unnecessary to decide whether the promise made to Voegelin by Plant binds his copartners as well as himself. Conceding it does not, it certainly *164binds Mm. And as that promise imposes upon Mm a personal liability to pay the note to Voegelin, independently of the question of the right of either- defendant to the rent in question, it operates as a bar to any relief so far as Plant is concerned. And as it bars him, it bars his partners who have joined him as a complainant with them, and must in this suit abide by his acts.
A bar to the relief sought was made out. The bill was properly dismissed; and the decree is affirmed, at the costs of the appellants.